Name: Council Decision (EU) 2017/932 of 23 May 2017 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique
 Type: Decision
 Subject Matter: accounting;  monetary relations;  monetary economics;  Europe
 Date Published: 2017-06-01

 1.6.2017 EN Official Journal of the European Union L 141/12 COUNCIL DECISION (EU) 2017/932 of 23 May 2017 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 31 March 2017 to the Council of the European Union on the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique (ECB/2017/8) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council. (2) The mandate of the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique, Ernst & Young Bedrijfsrevisoren/RÃ ©viseurs d'Entreprises, expired after the audit for the financial year 2016. It is therefore necessary to appoint external auditors as from the financial year 2017. (3) Nationale Bank van BelgiÃ «/Banque Nationale de Belgique has selected Mazars RÃ ©viseurs d'entreprises/Mazars Bedrijfsrevisoren SCRL/CVBA as its external auditors for the financial years 2017 to 2022. (4) The Governing Council of the ECB has recommended that Mazars RÃ ©viseurs d'entreprises/Mazars Bedrijfsrevisoren SCRL/CVBA should be appointed as the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique for the financial years 2017 to 2022. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 1 is replaced by the following: 1. Mazars RÃ ©viseurs d'entreprises/Mazars Bedrijfsrevisoren SCRL/CVBA are hereby approved as the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique for the financial years 2017 to 2022.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Brussels, 23 May 2017. For the Council The President E. SCICLUNA (1) OJ C 120, 13.4.2017, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).